UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1461


BARTOLA J. PACETTI,

                Plaintiff - Appellant,

          v.

MICHAEL   J.   ASTRUE,  Commissioner        of   Social    Security
Administration; MARY HOLT,

                Defendants – Appellees,

          and

MARK S. MILLARD, Judge; ALAN CARLSON; ATTORNEY GENERAL OF THE
UNITED STATES; UNITED STATES ATTORNEY FOR EASTERN DISTRICT OF
VIRGINIA; STATE OF CALIFORNIA OFFICE OF ATTORNEY GENERAL; KATHY
RICCI,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:11-cv-01293-LO-TCB)


Submitted:   July 20, 2012                   Decided:     August 9, 2012


Before DAVIS, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Bartola J. Pacetti, Appellant Pro Se.     Julie Ann Edelstein,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Bartola       J.    Pacetti    seeks     to     appeal    the      district

court’s order granting the motion to dismiss the claims against

Defendants Michael J. Astrue and Mary Holt.                          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain       interlocutory    and       collateral    orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337    U.S.   541,   545-46      (1949).         The   order

Pacetti    seeks     to    appeal    is    neither     a    final     order    nor   an

appealable       interlocutory      or    collateral       order.       Moreover,     a

review of the district court’s docket does not indicate that the

court had issued its final judgment before we considered this

appeal.     Cf. In re Bryson, 406 F.3d 284, 289 (4th Cir. 2005);

Equip. Fin. Grp., Inc. v. Traverse Computer Brokers, 973 F.2d

345, 347-48 (4th Cir. 1993).               Accordingly, we grant the motion

to dismiss the appeal, deny Pacetti leave to proceed in forma

pauperis and his pending motions, and dismiss the appeal for

lack of jurisdiction.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court    and   argument      would    not     aid   the

decisional process.

                                                                              DISMISSED




                                           3